566 So. 2d 757 (1988)
Ex parte Sylvester JACKSON, Jr.
(Re Sylvester Jackson, Jr. v. State).
86-1442.
Supreme Court of Alabama.
January 8, 1988.
James E. Hart, Jr., Brewton, for petitioner.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 566 So. 2d 752.
PER CURIAM.
In denying certiorari, we note that the use of case action summary sheets to prove prior convictions was authorized in Sargent v. State, 515 So. 2d 729 (Ala.1987), and Acts of Alabama 1987, Act. No. 87-604, and that the discussion concerning proving such convictions should not be interpreted as holding that local acts can change general laws. See Alabama Constitution 1901, § 105.
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.